DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/27/2019 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both cable block support and down stop bumper in figure 4, and reference character “34” has been used to designate both torsion spring and compression spring in figure 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: curved rear face 164 from line 11 of paragraph 49.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, and 4 as seen in figure 22A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Specification
The disclosure is objected to because of the following informalities: Curved rear face 164 from line 11 of paragraph 49 is not shown in the figures.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states “upon aircraft will pressure to the cable support block assembly”, while the examiner understands what is intended by this language, but this language should be rewritten to more clearly and precisely convey the idea.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5-8, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Colarik (US #6,394,390).
Regarding claim 1, Colarik teaches an arresting cable retraction system for securing a cross-runway cable across an aircraft runway, comprising: a cable support block assembly (10, and 20) configured to receive a cross-runway cable (Column 3, lines 48-50); a first axis of rotation about which a support arm assembly rotates during an aircraft rollover event (30 as seen in figures 3, and 7, and Column 4, lines 9-29), wherein the cable is maintained above the runway (20 as seen in figure 7, as can be seen in figure 7 the cable block is in its lowest possible deployed position and the whole that the cable runs through is still above the runway); and a second axis of rotation about which the cable support block assembly rotates during a retraction event (48 as seen in figures 3, and 4, and Column 4, lines 30-40), wherein the cable is retracted into a runway trough (Column 3, lines 56-61).
Regarding claim 2, Colarik teaches the system of claim 1, wherein the cable support block assembly comprises a lock mechanism that secures the support block assembly to the support arm assembly (Claim 7, lines 1-5), and wherein when the lock mechanism is locked, the support arm assembly rotates about the first axis of rotation upon aircraft will pressure to the cable support block assembly (Claim 7, lines 1-5, 20 as seen in figures 3, and 7, and Column 4, lines 9-29).
Regarding claim 3, Colarik teaches the system of claim 2, further comprising a retraction arm assembly (Column 4, lines 30-43), wherein the retraction arm assembly functions to release the lock mechanism to decouple the support block assembly from the support arm assembly (Claim 7, lines 1-5, and Column 4, lines 30-53, the retraction assembly also acts as the locking mechanism which locks the block in place and releases the lock by retracting the block), and wherein when the lock mechanism is unlocked, the support 24block assembly rotates about the second axis of rotation to retract the cable into the runway trough (Claim 7, lines 1-5, Column 3, lines 56-61, and Column 4, lines 30-53)
Regarding claim 5, Colarik teaches the system of claim 1, wherein the system is housed within a support box (12) mounted within an aircraft runway (Column 3, lines 30-31) and covered by cover plate (14).
Regarding claim 6, Colarik teaches the system of claim 1, where in the support block assembly is modular (Column 3, lines 29-47, and 10 as seen in figure 3 as can be seen in figure 3 the system is connected by pins and bolts which makes the system modular and allows the components to be individually replaced).
Regarding claim 7, Colarik teaches the system of claim 1, wherein the support block assembly comprises a cable support block (20) and a housing (12), wherein the cable support block is removably securable with respect to the housing (Column 7, lines 2-4).
Regarding claim 8, Colarik teaches the system of claim 1, further comprising a support arm assembly (40) and a retraction arm assembly (Column 4, lines 30-40), wherein the support arm assembly comprises a main shaft (30) that functions as the first axis of rotation event (30 as seen in figures 3, and 7, and Column 4, lines 9-29), and wherein the retraction arm assembly has a support block shaft (48) that functions as the second axis of rotation (48 as seen in figures 3, and 4, and Column 4, lines 30-40).
Regarding claim 11, Colarik teaches the system of claim 1, further comprising a retraction arm (52, and Column 4, lines 30-43) and a motion actuator (60, and Column 4, lines 30-40), wherein the motion actuator is operably coupled to the retraction arm assembly (52, and 60 as seen in figure 3, and Column 4, lines 30-43).
Regarding claim 14 Colarik teaches the system of claim 1, wherein the arresting cable retraction system comprises a top cover (14, and 17) with a cable relief indentation (14, and 17 as seen in figure 3)
Regarding claim 15, Colarik teaches a modular cable support clock for an arresting cable retraction system for securing a cross-runway cable across an aircraft runway, comprising: a modular support block (20, Column 7, lines 2-4, Column 3, lines 29-47, and 10 as seen in figure 3 as can be seen in figure 3 the system is connected by pins and bolts which makes the system modular and allows the components to be individually replaced) defining an opening (22) for receiving a cross-runway cable (Column 3, lines 48-50); a housing (12) configured to receive the modular support block (Column 7, lines 2-4, Column 3, lines 29-47, and 10 as seen in figure 3 as can be seen in figure 3 the system is connected by pins and bolts which makes the system modular and allows the components to be individually replaced), wherein the modular support block is removably secured with respect to the housing (10, 12, and 20 as seen in figure 3); and a lock mechanism that secures the modular support block with respect to the housing (Claim 7, lines 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colarik (US #6,394,390) in view of Schiegel (US #3,726,498).
Regarding claim 4, Colarik teaches the system of claim 2, but does not teach that the lock mechanism comprises one or more lock blocks configured to receive a lock pin.  However, Schiegel does teach that the lock mechanism comprises one or more lock blocks (46, 80, and 88 as seen in figure 4) configured to receive a lock pin (80, and Column 4, lines 24-33).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the locking mechanism include a lock block that receives a lock pin because Colarik and Schiegel are both arresting cable retraction systems.  The motivation for having the locking mechanism include a lock block that receives a lock pin is that it helps to create a sturdy locking mechanism that helps to prevent unwanted motion of the cable.
Regarding claim 9, Colarik teaches the system of claim 1, but does not teach that the support block assembly comprises a housing that supports a lock pin.  However, Schiegel does teach that the support block assembly comprises a housing (46, 80, and 88 as seen in figure 4) that supports a lock pin (80, and Column 4, lines 24-33).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the assembly include a housing that supports a lock pin because Colarik and Schiegel are both arresting cable retraction systems.  The motivation for having the assembly include a housing that supports a lock pin is that it helps to create a sturdy locking mechanism that helps to prevent unwanted motion of the cable.
Regarding claim 10, Colarik as modified by Schiegel teaches the system of claim 9, but Colarik does not teach a support arm that comprises one or more lock blocks that receive the lock pin in order to secure the support block assembly to the support arm assembly.  However, Schiegel does teach a support arm (76) that comprises one or more lock blocks (88) that receive the lock pin (80) in order to secure the support block assembly to the support arm assembly (46, 76, 80, and 88 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a support arm attached to the support block by a lock pin and lock block because 
Regarding claim 16, Colarik teaches the system of claim 15, but does not teach that removable securement is achieved via insert grooves positioned along one of the modular support block or the housing that cooperate with tracks positioned on the other of the modular support block or the housing.  However, Schiegel does teach that removable securement is achieved via insert grooves positioned along one of the modular support block or the housing (48 as seen in figure 6) that cooperate with tracks positioned on the other of the modular support block or the housing (70 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the housing have grooves that tracks of the support block can be placed in to removably secure the two because Colarik and Schiegel are both arresting cable retraction systems.  The motivation for having the housing have grooves that tracks of the support block can be placed in to removably secure the two is that it helps to securely place the support blocks to prevent the, from moving when an aircraft runs over the block while also allowing them to be removed so that maintenance can be performed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colarik (US #6,394,390) in view of Sorensen (US #2,919,871).
Regarding claim 12, Colarik teaches the system of claim 1, but does not teach a motion actuator that is coupled to a latch lock via a cable.  However, Sorensen does teach a motion actuator (24, and Column 2, lines 64-69) that is coupled to a latch lock (20, and Column 2, lines 64-69) via a cable (23, and Column 2, lines 64-69).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a motion actuator coupled to a latch lock by a cable because Colarik and Sorensen are both systems on runways used to help slow down aircraft.  The motivation for .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowable because the prior art of record fails to teach or suggest an arresting cable retraction system comprising a movable trolley, wherein when the movable trolley is in a first position, the cable support block is permitted to rotate with respect to the movable trolley, wherein when the movable trolley is in a second position, the cable support block is prevented from rotation with respect to the movable trolley.
The best prior art of record is Colarik which does teach an arresting cable retraction system, but the closest element that Colarik has to a moveable trolley element is element 72, while the element is in its first position the cable support block is incapable of rotating relative to element 72, and while element 72 is moved to a second position the cable support block is forced to rotate relative to element 72, but the cable support block is not capable of rotating relative to the cable support block when element 72 is in the second position.  Additionally, element 72 lacks wheels that are requisite for element 72 to be considered a trolley. None of the other prior arts of record teach an arresting cable retraction system that comprises a rotating cable support block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647